       Case 1:21-cr-00040-TNM Document 90 Filed 07/14/21 Page 1 of 26




                FEDERAL COMMUNITY DEFENDER OFFICE
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
              FEDERAL COURT DIVISION - DEFENDER ASSOCIATION OF PHILADELPHIA

                                SUITE 540 WEST -- THE CURTIS
                                    601 WALNUT STREET
                                  PHILADELPHIA, PA 19106
  LEIGH M. SKIPPER                 PHONE NUMBER    (215) 928-1100              HELEN A. MARINO
CHIEF FEDERAL DEFENDER             FAX NUMBER      (215) 928-1112        FIRST ASSISTANT FEDERAL
                                   FAX NUMBER      (215) 928-0822               DEFENDER
                                   FAX NUMBER      (215) 861-3159



                                                     July 9, 2021

 The Honorable G. Michael Harvey
 Magistrate Court Judge
 U.S. District Court - District of Columbia
 333 Constitution Avenue
 N.W. Washington, D.C. 20001

        RE:     United States v. Robert Morss Criminal No. 21-40

 Dear Judge Harvey:

        Attached please find Defense Exhibits A through H that we intend to introduce at the bail
 hearing scheduled for July 13, 2021.

        The following witnesses will be called by the defense during the bail hearing:

                1.     Andrew Morss, father;
                2.     Angela Morss, mother; and
                3.     Michael Rossin, friend and former United States Army Ranger.

                                                     Respectfully submitted,




                                                     KATHLEEN M. GAUGHAN
                                                     Assistant Federal Defender

 KMG/se
 Att.
 cc:  Melissa Jackson, Assistant United States Attorney
Case 1:21-cr-00040-TNM Document 90 Filed 07/14/21 Page 2 of 26




                 Exhibit A
         (DD214 of Robert Morss)
                      Case 1:21-cr-00040-TNM Document 90 Filed 07/14/21 Page 3 of 26


CAUTION: NOT TO BE USED FOR                                                                                  THIS IS AN IMPORTANT RECORD.                                                          ANY ALTERATIONS IN SHADED AREAS
                                                                                                                      SAFEGUARD IT.                                                                              RENDER FORM VOID
IDENTIFICATION PURPOSES
                                                          CERTIFICATE OF RELEASE OR DISCHARGE FROM ACTIVE DUTY
                                                                      This Report Contains Information Subject to the Privacy Act of 1974, As Amended.
1. NAME last First, Middie)                               -                                              2. DEPARTMENT, COMPONENT AND BRANCH                                                                       3. SOCIAL SECURITY NUMBER
MORSS-;.ROBERT ARAHAM,                                                                                   ARMY/RA
4a. GRADES RATE OR_RANK-                                          -       b. PAY GRADE                                        5. DATE OF BIRTH (YYYYmmoo)                          6. RESERVE OBLIGATION TERMINATION DATE
SPC           .   ,                                                       E04           _                                                                                              (YYYYMMDD)                  20181228
7a. PLACE OF ENTRY INTO ACTIVE DUTY                                                                                           b. HOME OF RECORD AT TIME OF ENTRY (City and state, or complete address if known)
SACRAMENTO, CALIFORNIA
                                                                                                                              329 SHELBY DR
                                                                                                                              SPARKS NEVADA 89436
8a. LAST DUTY ASSIGNMENT AND MAJOR COMMAND                                                                                                             b. STATION WHERE SEPARATED
020075INHHC HHC RANGER SP                                                                                                                              JB LEWIS-MCCHORD, WA 98433-9500
 9. COMMAND TO WHICH TRANSFERRED                                                                                                                                                                                   10. SGLI COVERAGE     NONE
USAR CON GP ( REINF) 1600 SPEARHEAD DIVISION AVE, FT KNOX , KY 40122                                                                                                                                                  AMOUNT: $ 400, 000. 00
11. PRIMARY SPECIALTY (List number, title and years and months in                                                                                      12. RECORD OF SERVICE                                       YEAR(S)                 MONTH(S)                         DAY(S)
    specialty. List additional specialty numbers and titles involving periods of                                                                       a. DATE ENTERED AD THIS PERIOD                               2.011 '                 . 08                             08
    one or more years.)                                                                                                                                b. SEPARATION DATE THIS PERIOD                               2015 -                        12                         18
11C1P INDIRECT FIRE INFANTR - 4 YRS 0 MOS/ /                                                                                                           c. NET ACTIVE SERVICE THIS PERIOD                            0004,                        , 04                        11
NOTHING FOLLOWS                                                                                                                                        d. TOTAL PRIOR ACTIVE SERVICE                                 0000-                         00                        0.0
                                                                                                                                                       e. TOTAL PRIOR INACTIVE SERVICE                             - 0000 ,,                         00 --                   00
                                                                                                                                                       f. FOREIGN SERVICE                                            0000                        .09                         12
                                                                                                                                                        g. SEA SERVICE                                         '    -0000          .                     00-            ,    00
                                                                                                                                                        h. INITIAL ENTRY TRAINING                                    0000              --                04                  25        ,




                                                                                                                                                        I. EFFECTIVE DATE OF PAY GRADE                               2013              -                 08'                 01
13, DECORATIONS, MEDALS, BADGES, CITATIONS AND CAMPAIGN                                                                                                14. MILITARY EDUCATION (Course title, number of weeks, and month and
    RIBBONS AWARDED OR AUTHORIZED (All periods of service)                                                                                               year completed)
AFGHANISTAN CAMPAIGN MEDAL W/ CAMPAIGN STAR                                                                                                            AIRBORNE, 3 WEEKS, 2012//COMBATIVES LEVEL 1,
//ARMY ACHIEVEMENT MEDAL//ARMY GOOD CONDUCT                                                                                                            1 WEEK, 2013//COMBATIVES LEVEL 2, 2 WEEKS,
MEDAL//NATIONAL DEFENSE SERVICE MEDAL//                                                                                                                2013//INDIRECT FIRE INFANTRYMAN, 6 WEEKS,
GLOBAL WAR ON TERRORISM SERVICE MEDAL//ARMY                                                                                                            2012//RANGER ASSESSMENT AND SELECTION
SERVICE RIBBON//NATO MEDAL//COMBAT                                                                                                                     PROGRAM 1, 8 WEEKS, 2012//NOTHING FOLLOWS
INFANTRYMAN BADGE//PARACHUTIST BADGE//
NOTHING FOLLOWS
                                                                                                                                                                                                                                                              YES       X          NO
15a. COMMISSIONED THROUGH SERVICE ACADEMY
   b. COMMISSIONED THROUGH ROTC SCHOLARSHIP (10 USC Sec. 2107b)                                                                                                                                                                                               YES       X          NO

  c, ENLISTED UNDER LOAN REPAYMENT PROGRAM (10 USC Chap. 109) (If Yes, years of commitment:                                                                                        NA                      )                                                  YES       X          NO

16. DAYS ACCRUED LEAVE                                                    17. MEMBER WAS PROVIDED COMPLETE DENTAL EXAMINATION AND ALL APPROPRIATE                                                                                                                       YES        NO
     PAID 0                                                                   DENTAL SERVICES AND TREATMENT WITHIN 90 DAYS PRIOR TO SEPARATION                                                                                                                                     X
18. -REMARKS ////////////////////////////////////////////////////1/1////////////////////////////////////////////
SUBJECT TO: ACTIVE DUTY -RECALL, MUSTER DUTY AND/OR -ANNUAL SCREENING//BLOCK 6-, -PERIOD OF
DELAYED ENTRY 'PROGRAM :                                                    2010, 1229-20110807/ /ENLISTMENT :BONUS PAID: 91800 i 00:, ' 20110808/ /
MEMBER' HAS COMPLETED ,FIRST 'FULL TERM: OF SERVICE/ /SERVED IN -A DESIGNATED IMMINENT. DANGER
PAY.AREA//SERVICE,IN:AFGHANISTAN .FROM 20120627-20121024-20130512-20130904,..                                                                                                                                                                                       .




20140328-20140518//NOTHING FOLLOWS                                                                                                                                                                                            ,.



The information contained hereto 's-subject to computer matching within the             of Defense -or with any other affected Federal or non -Federal
                                                                                                                                                 .,
                                                                                                                                                         agency for verification                                      .   .
                                                                                                                                                           .
purposes and to determine eligibilitifor; and/or continued compliance with, the requirements'of a Federal benefit program
                                                                                                                                                                                                                      ,
                                                                                                                                                       .     -        -    -                                                                                                                   -




19a. MAILING ADDRESS AFTER SEPARATION (Include ZIP Code),                                                                                  <   -       b.,NEAREST RELATIVE (Name and address - include OP Code)
                                                                                                                                  `-                   ANDREW -MORES               ,




111 KAREN. DR .                       '                                                          '
                                                                                                                                                       111 KAREN DR:-                  -'

IRWIN, PENNSYLVANIA '- i 5642 '                                                                                                                        IRWIN PENNSYLVANIA 15642
20. MEMBER REQUESTS COPY 6 -BE -SENT TO (SpecrlystateilocalitY)              NV       - OFFICE OF VETERANS AFFAIRS X                                                                                                                                           YES                 NO
  a. MEMBER REQUESTS COPY 3 BE SENT TO THE CENTRAL OFFICE OF THE DEPARTMENT OF VETERANS AFFAIRS                         -
                                -.                                                   ... . _._ _,.
                                                                                                             .            _  X                                                                                                                                 YES                 NO
   ' (WASHINGTON, DC)'                   -                                 '                         -       -                         S




                             '                                                                                                                                                                                                                                 b. DATE
 21.a. MEMBER.SIGNATURE ',
ES IGNED BY.:" , s         -- -, -
                                         b. DATE'     - 22.a. -OFFICIAL AUTHORIZED TO SIGN -(Typed name,grade,titic,signature)
                                    . - -_,-/YYYYMMDD)- ESIGNED BY.:.
                                          -   ,       -
                                                                      .

                                                                            '
                                                                                  -       ,..-t-. . ,          .
                                                                                                                     -

                                                                                                                                                            ,   .   .   - , , --                           -.                 -- -                                  (YYYYMMDD)
MORSS.ZOBERT- .44.141F,m: 140 2 0 151030- MARCZAK :WILLIAM _THADDEUS :ZR.-102-77721.25-                                                                                                                                                     --       -    -    20'1510 3 0                 '




7632590               -   - -  -,:-
                                _    - "                WILLIAM.- T' MARCZAK' JR, L'GS07 , -LEAD- HRA
                                                              -                 -   .       --           '           -




                       SP ECIALADDITIONAL INFORMATION (For We:by authorized agencies wily) -
                       -. -- .-
23. TYPE OF SEPARATION-. -;:.                       -24CHARACTEROF,SERVICS(tndude upgrades)..
                                                                      -                                                                                                                                                                          -
RELEASE FROM ACTIVE- DUTY -                         HONORABVP ' : - .                                                                                                                       -




25. SEPARATION'AUTHORITY ,                                                                                                                             26; SEPARATIONCODE                       .-..   .           27. -REENTRY CODE
      635.7200,                     CHAp- 4 ,:-
                                                  ,
28. NARRATIVE REASON FOR SEPARATION                                                                              .        .


COMPLETION OF -REQUIRED ACTIVE SERVICE
                                                                                                                                                   -
29. -DATES OF TIME LOST DURING THIS PERIOD (YYYYMMDD)                                                                                                                                                              30. MEMBER REQUESTS COPY 4
NONE                                                                                                                                                                                                                   (Initials) RAM

 DD FORM 214, AUG 2009                                                                                                   PREVIOUS EDITION IS OBSOLETE.                                                                                                         MEMBER - 4
                                                                                                                                GENERATED BY TRANSPROC
Case 1:21-cr-00040-TNM Document 90 Filed 07/14/21 Page 4 of 26




                 Exhibit B
(Newspaper Article - Dec. 15, 2018)
          Case 1:21-cr-00040-TNM Document 90 Filed 07/14/21 Page 5 of 26




                                                                                                                                                                                        iN UNIT Outs

                                                                                                  OCAL



      A CHANGE OF FIELD
                Ex -military students ti-(?Isition from service to school
                     lh imy Forsyth                         A Cypriot soldier                             ppeas In that point of time
                        tsa .M..ifass                       on die other side of the ..                   that's something that m ane ni-
                                                 ettbrniat ffoduated                                             nth about
        Once students turn their tassels at high scot right into the army -             u                   'hough he left the acne with
     school g,- station. marry count the does          are      that ei                                   outlay traumas. Efthythlou es
     lett sofa college romeas.                              "ensile( out of With school ,,                tWioed that exams and daunt
        Other undress hownec are emoting into the army toast as badbessuse                                   though not as sitendial ea be
      down the days mai they dos a aubtary                 route placed right Into It.                    fag the In anteg be aid - ean be
      uniform and train to wee In the armed have to adopt no matter what. FR,                         a
      hems                                                                                                diiscuntodeoliat.,
                                                  (30pbor.norediVSSIOn                                                      wbh.. people Isserel
        Teo students Robert Mom aid Stan shines, said                                                             thaderstanding of why my
      Eftles.miou shoed stories of their transi-    Barn and robed la Cyprus. a             ,

                                                                                                                     fluctuate - where some
     tions from seri ing in the Many dltee5      located in the Mediterranean.
                                                                                                                   rm realjv good mud same
     after tacit vie, .1 to Mekong their turner was gutomallealty enlisted m the n.
                                                                                                          days rm really bad        he said
     graduate studrs at New SIMIL                     foe Wee moats of mandatory base
                                                      frig as put of the country's comer -                'It's just because I'm still strut"
        Finding his pan*n                             poke which Impacts all males egc,c                              to figured out. It's like
      A I year old Robert Memo asked his              as.                                                           lb start ell over again "
     -mud yet terrified' parents 10 sign the            Since one of hb brothers serest                        Though he has not person.
    waner that smut allow Min loosest in the dared tour. Eft/venni wear °Nes,                                    used many of the resources
    Army as a minor                                                                                             n  state offers, Efthyntlou
                                              hdfill the entire trine month.
       Griming up sirrnonckd Fiker forth' and  Though it took some adjustment                                    quires the benefits of re-
    trends who sersd an the maltory. Mom personal sonificer. Effienniou fe::                                    lic s ava Sable in the Office of
    ()Linos secondary education) was aware of ph, in the army std continued                               Ikterans Prognuns lie also has
    the pride and honor hat                                       vim 113 a second                        &positive perspective about the
                                                                                                                      program.                                                           isessr
    stems tram service           "The stress that                tenant fora total r.
      Ile also didn't want -                                        ar&
                                                                 yeOne                                              think the ROTC program           Robert Mons(junlorsecondary education) was
    nor had the hinds - to       comes from not                         of hardest it                                 s you really cool stuff:       deployed Veer Lines before coming to Peen 5t.
    en to college.                  having control over                   Effintniou had to                                  sod -I guess it pee-
      'I manned nothing to                                                                                       st you for getting put into the          tion of personal tales that future st
                                                                          with was the loss of    a
    no with college at the          what happens...                       pendency                                  of it while you are getting an educe. will study Art Pieces of one to
   time." Moen said "I                                                                                            shich I think is amazing"               genre will accompany the          s
                                    That's something                        'Reins is the aroy,                   rsg, on the other hand. has taken          ilsk Was also able to establish a
   didn't want anything to                                                you literally give ft,'
   do with school period. -         that no one really                    everything" Etthye
                                                                                                               tage of the resources of the Om, of dormitory option. available in fall 7019
     :Sot wanting to be the         talks about."                         said -nley can do st                         A programs and is currently cons help incoming student, who don't
   typical Reno. Nrada                                                                                             g a work-study there                   anyone find a place to the in their first
   resident. who "live
    there and. die them,-
                                                    Tarn Eltenallie
                                                            Soceorncer
                                                                          and that's it You hai. o"Weve
                                                                          ever the

                                                                          choice"
                                                                                          they    ,rat    _ ,eCo ming here, finding a job where Mete                 had several veterans that
                                                                                                          Me other veterans who get it, it was cool to school here, especially in the fall
    Morss met with an Army                                                                                              to some folks and some friends,' ten .ho have gotten out of the mill
                                                                                                          whit r,srelatesid.
                                                                            Efthyralou's                                             week before they start classes: Fisk
   recrutter and began the                                                alsoBattled cancer's:
   process of joining the In-
  fantry division_
                                                              he was
                                             cause of the limited amount of appr .cl
                                                                                     enlisted.,
                                                                                        " tbteraas Outreach Coordinator. Mary 'It's nearly impossible findOr .
                                                                                               understands how  difficult the monsi. housing in State College at this tints
                                                                                             from mums, to academia can he. and year
            Morss was offered a ranger con- absences he was allowed, he was only     ,r
  tract with the Army and      home for the to                                          uses her position in the Office of Veterans    While these Programs are .-ailable
                                                     his mother before two of her       piogms to make the change gs smooth veterans and military dependents,
  2nd Ranger Battalion- stationed in Fbrt genes
  Lewis, Washington.                                                                    Y possible                                   knows some veterans wont know
                                               When Efthyrniou decided he had g ten
    He was deployed three times In his four what be needed out of the army, he scared ArThe transition] can             "Coming here,
                                                                                                                                                     where to go to acre=
  years of service                           to assess his options. Before basin' tly
                                                                                            tough for some peo.                                      mowers.
    Before he put on the unarm, though, military, Efthyrniou opened a beach bar            ,' Fisk said. "Some          finding a job where             According to
  Morse knew be wasal looting for a life- and later took a gap year to "decompress"                             pie try to avoid it ...                                          its "very
        'tory carnet                                                                                           t It's going to happen             there are other                in the military. If
                                          and explore Europe.
     blew I wanted& Infested kids" Mons     Since coming to the United States for
                                                                                                                sonic point and it's              veterans who get it,           seeing are basing
  mkt     kind of had an idea that I wanted to the first rime to get an education. Efthy. 'generally not going to be                                                             Rms. individuals
                                                                                           too comfortable "                                      it was cool to relate          seek out leadership
 be a teaches but lwasol really there yet' mod has had a 'difficult- college experi.
    Big experiences is uniform validated ence so far                                        The office. located in                                to some folks and              they'll take care of it.
 those thoughts.                                  1 get thc classes and things like that, 325 Boucke Building                                     some friends."                   Anther.        she
    'After getting in, I'm looking around at but getting back into... studying.. has features certified eoun-                                                                    people who are A
 all these people that sold their soots to the been Very difficult," Efthymiou said.      odors and a lounge for                                                Robert Morn      help cant do es
 military and ham like. 1 don't neat to be        In terms of social interactions. Efthy- veterans to study or re-                                                               for veterans.
 you.- Mora said                                rthou had some help due to the fact that                                                                                           To M
    1 appreciate your service       lapprmi- he was housed in Atherton Hall. where he       Programs available                                                                   campus can


 padhe
  ate you because without you              outdo't hoed among upperclassmen.
                                        wasn't my   'Nis tan older undergraduate gulden
                                                  les getting nanifer- Depose can't
                                         ionized bond with (underclassmen), especially
 becoming a high sot history. teacher freshmen because the age gap Ls ve
                                                                                                   y
                                                                                                   e
                                                                                                 din
                                                                                                               ugh the once In
                                                                                                           .uric a mentor lutormg
                                                                                                                        , veteran -only career M
                                                                                                                       specific orientation.
                                                                                                                                               Inv and a

                                                                                                                       also worked with the education de -
                                                                                                                                                                         erring by
                                                                                                                                                                         0079.153
                                                                                                                                                          "Everybodysou pass by -
                                                                                                                                                          "Evebody
                                                                                                                                                         wounds, their own scars
                                                                                                                                                               ing with every day." Morn
would be the nest step in his life journey.         freest" Efthmilou said.                                        to create a first -year seminar             you can use the fact that there's
   'That sort of all hit me like a ton of The 23.yearold also found it diffi                               I         for en -military students that            walking among you as a
bricks.- Maas said. "I said When I get relate to some people in his high                                     a   m the transition.                             there's some people that are
 out ran going to go to college and getting class because they had the abili                                        by the book currently used in              weight you can't es -en fathom?
 my degree and being a high school history to college right alter gradua tin                              th, ens, Fisk is working with the Penn
 teacher -                                  mica recalled one of his friends                              SLitinniversity Press to create a Penn                                ere -scow
   During a recent assignment for his her master's degree before he ,                                     State edition, which will contain a colter-
llonOieh language learner' class. Moms freshman year of college.
drafted a letter in English and Spanish to     11 feels like you're being left he
send to the parents of his future students. it sucks,' he said.
explaining his teaching goats                  Despite these feelings, Etth
   With enthusiasm in his eyes. Moron grateful for his post -high schiv,1
highlighted parts of his letter which in- -wouldn't give Sup for anything.'
cluded plans for parent student interac-       -The army bat for everyone
tive hernmaort and moments in which he fine if that didn't work out for
would dress up in costume to help stu- Efthyrniou said. 'Don't feel like
dents learn                                 to (enlist). There are other ways
   Hr noted that he Santa his future stu- hero or go to college"
d, nth to understand they aren't limited
   only learning about history - they can             Accepting helping h
"laic it. too                                         Efthymiou saw many young
  As the son of two teachers, he wants to           out of the army "traumatized.'
ro a similar source of support like his par         people would understand the p
 :Hs are for him.                                   mental strain the military puts
  With the future in sight. Mons is ready           adults.
 .r the nest phase of his life.                        `People straggle in the army,"
    1 in pumped." Morss said through a gr.          -The stress that comes from
           "I cannot watt Ito be a teacher I -      in there or not hosing control




                                                                                                                    ,What is                            _
  Case 1:21-cr-00040-TNM Document 90 Filed 07/14/21 Page 6 of 26




                   Exhibit C
(Mural to Honor Veterans - July 29, 2020)
            Case 1:21-cr-00040-TNM Document 90 Filed 07/14/21 Page 7 of 26




                                                                                                                Cit
          THE DAILY N                                                       1our Hometown Newspaper                                                                                    NFL:
                                                                                                                                                                                              S
                                                                                                                                                                                     Camps open
                             ALL ACCESS                                                                                                                                              with eye on
                            PRINT           ONLINE                                                                                                                                     haNehall
                                        I              I
                                                           MOBILE
                                                                                                                                                                                        Page 4

     UMW

        Mural to honor veterans County receives
      Petersburg Legion to unveil art during 100th anniversary
           By JONATHAN
          BERGAIUELLE.R
                                                                                                                                                hazard grant
                                                                                                                                               By KYLES: HAWN               illation regarding the hazatd
             Staff Writer                                                                                                                          Staff Writer             mitigation plan update ,for
                                                                                                                                                                             the county before they sub-
        Don MacEachem held                                                                                                                  The Huntingdon County           mit it to PENIA for
     several ambitions for the                                                                                                            Commissioners, during their           "Es cry munici      ty is
     Cloy d K. Davis American                                                                                                             weekly    meeting     Tuesday.    required to have a plan, but
     Lavine Post 150 in Num-                                                                                                              approved a grant from the          the county is doing a county-
     bing while he served as its                                                                                                          Federal Emergency Man-            wide plan and we include
     commander born          Xils-                                                                                                        agement Agency (FEMA)             all municipalities in this plan
     MI S.                                                                                                                                regarding the hazard mitiga-      so they can adopt it." said
        Over the course of has ten-                                                                                                       tion grant that will be used      Thompson. -This is so if
     ure. the Legion's new board                                                                                                          to fully pay foe the coun-        funding becomes available
     of &rectors achieved many                                                                                                            ty's hazard mitigation plan        for disasters) or for Muir -
                                                                                                                                          update for 2020.                  met purposes. they can get
     goals, which included pay-
                                                                                                                                            'This has been a two-year       money or residents can save
     ing off a mortgage, updating
                                                                                                                                          process." said Joe Thomp-         on insurance --
     the her. putting in a new bear-                                                                                                      son, the county's emergency         Jim Lettiere. Huntingdon
     ing Byliei0 and other routine                                                                                                        management agency director.       County Planning Director,
     acconaphshmenn.                                                                                                                      "It's taken a lot of hard work,   also had this USDA Rural
        But one goal that fell by                                                                                                         not only from FEMA. but           Housing Historic Preser-
     the wayside was commis -                                                                                                             from PEMA, the planning           vation Grant      agreement
     taming a mural to celebrate                                                                                                          department, EMA and com-          approved for $71.710.23.
     veterans along the back wall
    of the poses social room.
     where thc organization has
                                                                                        .fir,iIP                                          missioners, to complete."
                                                                                                                                             The specific grant is from
                                                                                                                                          the 2020 fiscal year from the
                                                                                                                                                                               "This is     countywide
                                                                                                                                                                            rehabilitation of homes," he
                                                                                                                                                                            said.   -This was originally
                                                                                                          Photo by JONATHAN ICROMUELLEI
     its meetings.                                                                                                                        U.S. Department of Home-          supposed to be used by Sep-
       MacEachem said every- Penn State students Alyssa Lyons and put the finishing touches on a mum                                      land Security for S52,500         tember 21M0. but this will
    where be tamed. he could not dedicated to veterans of the armed forces at the Cloyd K. Davis American                                 which will pay for the entire     be extended until September
    find artists willing or able to Legion Post 150 social room in Petersburg. The mural will be unveiled during                          cost of updating the plan and     2021. We want to work on
    do it. The Juniata Valley High a 100th anniversary celebration Saturday, Aug. 1.                             hiring Michael Baker Inter-                                about five homes for emer-
     School had several limits-                                                                                                           national, a consulting firm, to   gency rehabilitation. which
                                       who served under Don while         the man, Robert Mons. said.        World War 11, the Korean     help update the plan.             includes an immediate need.
     ISOM involving liability and      he was commander. works at         recalling that meeting for         War. the Vietnam War, the       "Ode were able to find         like a health and safety threat,
    required the students work-        Penn State University as an         The Daily News.                   Persian Gulf War, Sept I1,   this funding source through       a home is without vital ser-
    utg on it during school bows.      administrative    professional.       Mons. a U.S. Army vet-          2001, and the wars in Iraq   a federal disaster declara-       vices or a sudden mechanical
    which prevented it from            She visited a servicewoman's       eran, assembled a team of          and Afghanistan.             tion in 2018 due to severe        or sn-uctural failure."
    hems done. Profeasional art-       coffee hour and. on the off-       volunteers that began sketch-        The team painted the       storms    across    the  sum,"       Lettiere said they can get
    nts agreed to pant the moral.      hand asked if anyone knew of       ing out the mural. From its        mural throughout the past    said Thanpson. -The feder-        started immediately and help
    but at a cost. which was not       someone willing to paint the       inception, the team planned        several    monthsbetween     al share is 540.000, and the      out those, mostly elderly.
'   a modal.% the Legion was           Mural. While o0 00e expressed      to represent 10 wars and con-     other obligati.ns on an       state share is 512.500, which     who have immediate needs.
    able to meet The mural went        interest, a man stopped her        flicts on the wall: The Amer-     entirely volunteer basis.     corers the entire cost:.          He also noted that Center
    by the wayside until last fall.    before she left the gathering.     ican Revolutionary War, the                                        Commissioner           Scott   for Community Action will
       Shelley Ormsby. a 13 -year            said ... t think I can get   War of 1812. the American                    See Mural          Walls added there are still a
    United Stases Air Force veteran                                                                                                       couple of municipalities that               See Grant
                                       your mural done for you."          Civil War. World War        I.                 Page 2           still need to tom in infix -                  Page 2
 Case 1:21-cr-00040-TNM Document 90 Filed 07/14/21 Page 8 of 26




                                                  that kind of patrl*tism and
                                                  remembrance," Morn said.
                                                  "This was a titbre finer for
                                  ore                However,. M. also
                             lete,ratt,           wants to be a $gh school
                                              "   history teacher 'after he
                                9,__,vne          leaves school. 146 hopes the
                                 1Pea`            mural can be tiaed to educate
                                 ted_i_ a
                                                  the next generation._,
                                                     "If we can Oapture that
                                   lueP Lt.       within this mural; within 20
                        _x    011., the           feet of historiCal content,
                                                  hopefully a lot of people are
            got 711119. t In the              -   going to walk away with the            statian
     `talent," 1400s said.                        message, 'This all took place          Arml-
C*4.1d focus 1` -talent' and -so that I can live in this coun-                           where
shivtild just Put something try and be free and be a. bet-,                              cal re
    tiful nn the wall."       ter persOn,'" Morss said.                                   micro
       additiog to volunteer-     "I think -it's fanta.stic what                          orable
ing       time and talent the they're doing;' MacEach-
    p conhibUted its own .ern said. "When I found out                                         school
supplies to Paint the mural.                                                                  Colleg
                                                  (Mons and Paton) are vet -                  Medic
Moms said Rider, especially,                      erans, it makes it more spe-                1977.
broiight the bulk of paint and                    ciar                                        his int
tools to.      the mural The                          "He' is just a ball full of             ids Qs
  txral. OrtSt. Legit)4 meT1?eFs                  - ner       OrmSb        said '..of




                                                                                   AO;

                  111
                                                                     ,ci,119,04 the

                                                         'tel 60 -year atiniversa-
                                                       iae its founding, during
                                                           food and 4rinki 'will
                                       riej        tkp tSrOvided to community
                                                   guests,                                         ti
                                                   v; Jon can be reached at
                                                  jbergmtieller@huntingdon-
                                   '               dailynews.com.

                                                                                         la
 Case 1:21-cr-00040-TNM Document 90 Filed 07/14/21 Page 9 of 26




                  Exhibit D
(Legion Mural a Testament to Service)
           July 29, 2020
       Case 1:21-cr-00040-TNM Document 90 Filed 07/14/21 Page 10 of 26




                           Your Source for Residential & Commercial Properties INSIDE TODAY!

                            THIS WEEKEND'S                                                                     pad -coBreting
                            COUPON VALUE = $309
                            Super savings coming Saturday




 $1.25
               C Cooright 2020                                          FRIDAY

 Legion mural a testament to service
Petersburg Post 150               Petersburg American Legion Post                                                                      ing in the Office of Veterans Pro-
to mark centennial                ISO.                               "Between those panels is an evolution                             grams an campus. and during a
                                  A 201cot, 10 -panel mural, with                                                                      gathering of litmale veterans, ha
                                                                     of warfare with different scenes that
with weekend event              each panel representing the major
                                wars the United States has fought    capture the heroic and patriotic moments
                                                                                                                                       overheard Ormsby talk a
                                                                                                                                       ing to get a mural Painted.
                                                                                                                                                                      tr'i-

Rs Roe Bot-To                   since the Revolution. Is set to be   of our nation's history."                                           "I could hear what they
                                dedicated at a ceremony marking                                                                        saying and at one point I
,11,PIP40018,,v ro,                                                                   Robert Morss. senior education major at PSU      someone mention that sh
                                the post's centennial. beginning at
  PETERSBURG -- An overheard noon Saturday.                                                                                            trying to get a mural pain
  nversation among a group of Shelly Ormsby, post treasurer,        "I asked around, but we couldn't education major at Penn State's   that nobody was abk
          women has led to the said the legion has wanted to have make it happen." she said.        University Park campus.            Morss said
  -titration of a dream for the a mural painted for some time.      Enter Robert Mons. a senior       in November, Morss was work             S"c   Maral/P,w, A5
 Case 1:21-cr-00040-TNM Document 90 Filed 07/14/21 Page 11 of 26




Friday. July 31, 2020                                                          LOCAL


MURAL: To inspire next generation
 (Continued from Page Al)
  Morss said he went back
to doing his homework and
when the meeting was over,
he approached Ormsby.
   "I said, 'My name is Rob-
ert Morss and I think I can
get that done for you.- he
said. "We have been work-
ing on it since then."
  For Morss, 27, of Reno,
Nevada, working on the
mural is personal. A four-
year veteran of the United
States Army, Morss said it
is a way for him to honor
those who have come before
him, while setting an exam-
ple for those who will fol-
low.
  Morss said the mural
begins with a scene of sol-                                                                             Courtesy photo
diers standing around a
campfire at Valley          Adam Paton (left) and Robert Morss work on the 10 -panel war mural at the
and ends with the pres- Petersburg American Legion Post 150. The mural, depicting scenes from every
ent-day conflict in Afghan- major war America has fought since the Revolution, will be unveiled to the
istan.                      public at noon Saturday.
  "Between those panels
is an evolution of warfare watch it come to life as. after the Military Inte- ing up. We have left plen-
with different scenes that people have joined in," he gration Act, and the first ty of room on the wall for
capture the heroic and said. "I am grateful for the     female combatant, a pilot in more panels to be inserted.
patriotic moments of our support I have been getting the Gulf War.                    America is not done fight-
nation's history," he said.  throughout this journey."   Morss said the mural         ing wars to protect its peo-
  Enlisting the help of some   Morss said the panels will stand as a testament to     ple and its lands, and the
of his Penn State peers, not only show America's everyone who has served,             next generation is going to
Morss said the process of battles, but also historical and those who will one day     have to do that. I want this
bringing the mural to life milestones in military evo- serve.                         mural to inspire them and
has been a humbling expe- lution.                        "It's about honoring those   challenge them."
rience.                        "It shows an African who have come before us,"
  "It has been a beautiful American soldier fighting he said. "It is also about the     Mirror Stqff Writer Rick
thing to sketch it out and alongside white soldiers next generation that is com-      Boston is at 946-7535.
 Case 1:21-cr-00040-TNM Document 90 Filed 07/14/21 Page 12 of 26




                   Exhibit E
(Veteran Unveil Mural -August 4, 2020)
         Photos of Unveiling
         Case 1:21-cr-00040-TNM Document 90 Filed 07/14/21 Page 13 of 26




)AILY NEWS
Your Hometown Newspaper                                                                                                MLB:
                                                                                                                 Shorter double-
                                                                                                                headers may ease
                                                                                                                scheduling chaos.
                                                                                                                     Page 4




        Veterans unveil mural
        Petersburg Legion celebrates 100th anniversary
  By REBECCA BERDAR
    For The Dally News

  The family of veterans and
grown up around the Cloyd K.
Davis American Legion Post
150 in Petersburg assembled
Saturday to commemorate the
post's centennial by unveiling
a mural chronicling the battles
and sacrifices that have shaped
the nation and preserved      its
principals.
   The 10 -panel painting pays
tribute to America's war vet-
erans who served over the past
244 years, from the Revolu-
tionary War to the battles in the
Middle East.
   The lead artist, Robert
Morss, hails from Reno, Neva-
da. and served three tours in
Afghanistan as an U.S. Army
Ranger. He's now a Penn State
University student, slated to
graduate in the fall with degrees
in secondary education, history
 and political science.
    Moms recruited fellow Penn                                                                                Photo by REBECCA BERDAR
Staters to work on the mural,
                             Mary Ann (Davis) Metz, niece of American Legion Post 150 namesake Cloyd
which was the brainchild of for-
mer Post 150 commander Don K. Davis, unveiled the first section of a 10 -panel mural which was dedicated
MacEachem. The crew initiat- Saturday during the post's 100th anniversary.
ed their project in November        said. "For 100 years. this place   and it will stand for another 100
by sketching out the panels and                                                                            in the dead of night, as Gem
                                    has stood to be a safeguard for                                        George Washington sits astride
started putting paint on the wall   veterans, wandering souls and
in January. The group, which                                              Shelly Ormsby, Post       150    a horse in the distance. The
                                    for those who need a place to      treasurer, served as emcee and      honor of unveiling this panel
trekked back and fall between       call home."                        introduced the community            was given to Mary Ann (Davis)
State College and Petersburg           Moms thanked Post I50's         members who were selected to        Metz, niece of Post 150's name-
for seven months, finalized         members and officers for their     unveil each of the panels.          sake Cloyd K. Davis.
the mural Friday morning just       stewardship over the past cen-
ahead of Saturday's celebra-                                              The first panel in the series.      The second panel honors the
                                    tury.                              dedicated to the American Rev-      War of 1512 between the Unit -
tion.                                  "I am proud of this place,"
   "It's been a honor falling in                                       olution. depicts a trio of Conti-
                                    he said. "I knew this was hal-     nental Army soldiers warming                See Mural
love with this Legion," Moms        lowed ground when I arrived ...    themselves around a campfire                   Page 3
        Case 1:21-cr-00040-TNM Document 90 Filed 07/14/21 Page 14 of 26




                                                                                                                                                                                                                                 0:



        )   I   I \ NEWS. HUNTiNGDoN.
                                                 PA
                                                                                           LOCAL NEWS                                                                  TUESDAY, AUGUST 4,                2020 3




                                                                                                                                                                                               Tot. by Pleboces Swam"

A hand -Painted mural now stretches 10 panels across a wall in the meeting room of the Cloyd K. Davis American Legion Post in Petersburg and stands as a
tribute to veterans from all American wars. The mural was the brainchild of former post commander Don MacEachem and was executed by a team of Penn State
students.

        Mural                      also a Purple Heart recipient
                                   and seised at Post 150's first
                                   commander.
                                                                      Star families out them that can
                                                                      tell you the real cost of free-
                                                                                                             U.S. Army right out of high
                                                                                                             school.
                                                                                                                                                      -Second. I challenge you to
                                                                                                                                                  life a life worthy of their sacri-
                                                                                                                                                                                        mans at Moot Blanc (descop-
                                                                                                                                                                                        tins). The company was pinned
                                                                                                                                                                                        down for about four bouts by
     Continued from Page                                              dom."                                     Mons himself umniled the          fice," Morse said.
                                      Shelly Ormsby explained            Mons said die focus of the          final panel which honors vet-            Other members of the artis-       the Germans on this barren
of States sad England. Mons        Hoffman was shot in France         Vietnam War panel. an African          erans of the wars in Iraq and        tic team were Air Force veter-        stretch of land with only scat -
said the perspective is that of    and scan nursed to health by a     American soldier, represents           Afghanistan. Morns dedicated         arts Adam Paton and Sean Gal-         and weeds foe cover, when
Francis Scott Kr., author of the   family on a nearby farm. She       the realization of the Military        the panel to his fellow Rang-        lagher, plus Shae Rider. Maine        they were attacked by a German
roan which would become the        said he received a chest wound     Integration Act                        ers, in particular Sgt. Thomas       Orcdsdevaa and Alyssa Lyons.          aircraft which weed the Amer-
-StaxSpimgled Banner." Key         which might have proven fatal          "White and Black fought            McPherson, killed in action at          "For   use.   it was a good        icans with machine gun fire. At
wan held onboard a British ship    it not for a notebook he kept      side -by -side, spilling the same      age 26 during heavy firelight in     oppinunity to pit myself into         this =mem David paid the
 during the Rank of Baltimore.     in his pocket which slowed the     color of blood," Mass said.            Manzi Frontlet Oct. 12, 2012.        the painting- Paton said add-         supreme sanfice for his con -
 Sept_ 13-14. 1814. Key was        bullet                                Next, Scott Hearn, who                "There are a lot of Easter         ing he wanted his panel, the one
inspired by his early morning         Next. World War II veteran      served in the U.S. Army foe            eggs hidden in these panels,"        dedicated to the Gulf War, to            Davis was initially buried in
vinv from the ship of the Amer-    Lloyd Mcminpar unveiled            21 years, from June 1982 to            Mons said, encourspng the            serve as a strut -out to support      the Meuse -Argonne Cemetery
ican flag still waving over Fat    the mural's World Wall panel       November 2003, unveiled the            audience to take a closer look..     personaellile himself.                in France, then reinterrod close
McHenry following the night-       which depicted an American         eighth panel, dedicated to the         For example, the constellation          Following the presentation         to hoax in the Mooresville
time bombardment                   pilot's cockpit view of the Jap-   first Golf War. Mears shared           seen overhead in the night sky       of the moral. the Pont 150 fami-      Cemetery in West Towel* in
     Veteran Glen Mar. who         anese fleet at Midway. Morn-       that the pad honors female              of the first panel. is the same     ly continued to honor the post's      197.1.
Ormsby said hasn't missed a        ingstar, a Navy veteran, served    combatants by depicting a               one in the sky in the last panel.   history with a social featuring         The Cloyd K. DavisPost 150
Post 150 Memorial Day obser-       in the Pacific Theater of Oper-    woman pilot. and also the sup -         Each panel also shows the evo-      live music, home -cooked food         was chattered Aug. 1,1920, less
vance  in close to    50 years,    ations and participated in the      poet pummel working behind             lution of arms, from the mus-       and plenty of fellowship.             than one year after Congress
unveiled the panel.                assault and occupation of Oki-      the scenes.                            kets of the Resolution. to the          The post's ",,,,.wake, Cklyd      chartered the American _Upon
   The third Noel in the series,   nawa Getup in June 1945.               The ninth panel portrays            state-of-the-art weaponry with      K. Davis was killed in action         cc/natation Post ISO hold its
dedicated to the American            The Kaman War panel wan           the immediate aftermath of             which today's combatants are        Oct 4, 1918, at Moat Blanc,           first meetings in the Panes of its
Coil War. was unveiled by Bill     unveiled by Post 150 histo-         the Sept. 11. 2001. terrorist          equipped.                            France. Davis was 23 years old_      officers and directors, then set-
Lightner whose great-graudfa-      rian Glen Butler. The panel         attacks, with smoke billowing            Mons pointed out that each            Born Dec. 30, 1893. in the         ded into the Odd Fellows Hall
diet Peter R. Rupert sea, cd in    shows Marines in position on        from twin towers of the World          panel shows sonsoone holding         Shavers Creek Valley, the son of      above the old US. Post Office.
the Union Army as an infan-        the front lines as the sun rises    Trade Center in New York City.         or carrying a hook. He said          Elmer and Ella (Kocher) Davis         Meetings were suspended front
tryman with Company C, 45th        over a snow-capped mountain         Foe this panel, the artists Moor -     the book is open to interpre-        and Pother of Earnest and Earl         1941 through 1945 while Amer-
Rettiment. The nasal image         in the distance.                                  the Coast Guard ship     tation and mold be a Bible to        Davis. He pew up on the fam-          ican was again at war. Post 150
shows a L'aion soldier embrac-        The Vietnam War panel            fuTiftmlper   which rendered aid in    represent someone s faith 0( a       ily farm in West Township and         resumed its activities in 1946.
ing a dying Confederate soldier.   was unveiled by Don Buda.           the New Yak City area fol-              manual of rules and regulations     attended Petersburg       whorls            Post 150 relocated several
Mons said the artistic team        a veteran of that war. The          lowing the attack. Onboard that         which speaks to task and pur-       graduating in 1914. According         times. occupying the second
deliberately made the two men      panel shows soldiers on patrol      ship was Shelly Ormsby's bus.           pose as a member of the armed       to a Dec_ 2, 1918, report in the      floor of Anderson Home and
beak similar to sipify bow the     through a lush jungle land-         band, Brett, who had the honor         services.                            Altoona limes. Davis gradu-           Supply in Petersburg and Eva
war pined timber against broth-    scape.                              of unveiling the panel.                   Mons presented two chal-          ated from Juniata College in          Kirkpatrick's store morn, before
er                                     Butler said the experience          Mass said the panel is tided       lenges to the roughly 80 per-        1917 and enlisted with the U.S.       building a home all its own. Post
     The fourth     panel   hon-   of warfare and its effects are      "The Day the World Stood               sons in attendance. Speaking         Marine Corps lune 29. 1917, in        150 purchased two and one-half      I




eas those who fought during        difficult to grasp by those who     Still" and shared how he, as a         as    future history teacher,
                                                                                                                    a                               Altoona                               lots on King Street in Peters-
World War I and depicts a          haven't worn a uniform or           third grade student. watched           Morss's first challenged the             He Saw his family for the last     burg in 1961 and started reoo-
scene out of the trenches.         who aren't close to someone         the second plane hit the WIC           audience to do their part in edu-     time during a three-day leave         vating the property July 17 of
The panel was unveiled by          who has.                             live on television. The attacks        cating upcoming generations          prior to shipping out for France      that year Post ISO has remained
Regan Ormsby whose father.            "It's imponant for an to          led to the second Gulf War and         about the nation's history and       Sept 22, 1918.                        at this location ever since.
Charles M Hoffman. was a           understand the enormity of the       subsequent conflict in Afghan-         the many and varied sactifices          On Oct 4, 1918, Cloyd sad               Rebecca cur be reached
sergeant m the US. Army            sacrifice." Butler said. 'There      istan which Morss himself              made by veterans to easuie the       his company were positioned in        or     dneimehunfingdondady-
during the Great War. He was       are tens of thousands of Gold        would join as a member of the          nation's preservation_               a skirmish line against the Gee -     Ill,,COT.
                                                                                                                   LS_
Case 1:21-cr-00040-TNM Document 90 Filed 07/14/21 Page 15 of 26
Case 1:21-cr-00040-TNM Document 90 Filed 07/14/21 Page 16 of 26
Case 1:21-cr-00040-TNM Document 90 Filed 07/14/21 Page 17 of 26
Case 1:21-cr-00040-TNM Document 90 Filed 07/14/21 Page 18 of 26




                  Exhibit F
(Letters from Penn State University)
Case 1:21-cr-00040-TNM Document 90 Filed 07/14/21 Page 19 of 26




                               Onke of Curnaittnn and Inure Inn Field Inn   Phone 114463-173A
                               (-dirge or I 'duoilon                        I sA 814-66i-1927
                               Ibe PertnA!,1% am State   [nmrsity           %W Pig* CiliVtikii(61IC
                               I N)Cliainba, Iluthhop
                               l'omerso Park, PA 168112-1205




                                                                            Timothy D. Larouere
                                                                            2156 Robin Hood Drive
                                                                            N. Huntingdon, PA 15642

  December 11, 2020

  To Whom It May Concern:

  I am pleased to write a letter of recommendation for Mr. Robert Morss. Mr. Morss completed his
  student teaching experience in Secondary Social Studies under my supervision during the fall semester
  of 2020 at Shaler Middle School in the Shaler Area School District.

 Mr. Morss was an exemplary student. He was very professional in his duties as a student teacher and
 strove to meet the needs of all of his students regardless of their ability level. He had a wonderful
 classroom presence and developed a great rapport with his students, all of which translated into his
 creating a positive environment that was conducive to learning. One of his greatest attributes was his
 ability to prepare and plan. Robert planned very creative activities to support student learning. He
 consistently incorporated a variety of technological strategies into his daily lessons. Communication
 was a strong point for him. He effectively used verbal, nonverbal, and media communications to
 enhance his lessons.

 Robert exhibited true professionalism. He met regularly with his mentor and other eighth grade team
 members to discuss teaching techniques and strategies. Robert would frequently infuse relevant
 community and school characteristics into his lessons. He reflected well on lessons taught, and always
 tried to improve himself as an educator.

 Mr. Morss has achieved exemplary ratings and evaluations. He is very motivated and maintains a high
 level of professionalism. Robert will be an outstanding teacher, and I recommend him to you without
 hesitation. If I can be of further assistance, please do not hesitate to contact me at 724-863-0134 or
 td112(ipsu.edu.

 Sincerely,


  Timothy D. Larouere
  Supervisor of Student Teachers
  Penn State University
Case 1:21-cr-00040-TNM Document 90 Filed 07/14/21 Page 20 of 26




         PennState                                  Eric .1. Barron
                                                    ihccidoo.
                                                                                     The Pennsylvania State Urrivenity
                                                                                     201 OW Main
                                                                                     University Park. PA 16102




   Dear Penn Stater:

           On Saturday, December 19, 2020, for the 396th time, we will celebrate the
   accomplishments of the men and women who have completed their academic programs at Penn
   State. As a result of the COV1D-19 pandemic and public health guidance to limit large
   gatherings and maintain social distancing, we will be celebrating with a virtual ceremony. The
   Class of 2020 has experienced a period that will change our nation and our world. You have
   demonstrated an inspiring level of creativity, strength, resilience and maturity-all skills that will
   contribute to the betterment of humankind. You are to be commended for your good works and
   goodwill as you adjusted to profound changes over the past several months.

            On behalf of Penn State, I want you to know how much we will miss sharing our fall
   commencement in person with you and your families. However, we're pleased that we can still
   acknowledge this important milestone through a special ceremony that will be streamed online at
   https://fa112020.commencement.psu.edu/ on Dec. 19 at 2 p.m. EST.

           Although this is a departure from the traditional ceremony that dates back nearly 1,000
   years, no commencement is complete without one ancient symbol of our medieval past: the
   mortarboard and tassel. We hope that for the virtual ceremony on December 19, you will wear
   the enclosed mortarboard as nearly 900,000 Penn State alumni have in the past, so that you may
   move your tassel from right to left when your degree is conferred.

            Commencement is a joyous time, and as college graduates, you will be joining an elite
   group of individuals: only 39% of Americans over the age of 25 have earned a bachelor's degree.
   For about one-third of our Penn State families, this will be the first time a family member has
   earned a college degree. We are incredibly proud of each of you and urge you to be part of our
   livestreamed University -wide commencement.

           I hope you feel a sense of accomplishment-not only for your own personal successes,
   but for all you have contributed to the larger community. To the Class of 2020, I offer my
   heartfelt congratulations. You are an important part of the Penn State family. I hope you'll join
   us online on December 19, 2020, and we'll look forward to seeing you back on campus when we
   can safely celebrate your accomplishments together.

   Sincerely,




  Eric J. Barron
  President, Penn State
 Case 1:21-cr-00040-TNM Document 90 Filed 07/14/21 Page 21 of 26




                   Exhibit G
     Letter of Recommendation from
Shaler Area Middle School, Glenshaw, PA
    Case 1:21-cr-00040-TNM Document 90 Filed 07/14/21 Page 22 of 26




                             Shaler Area Middle School
                   1810 Mt. Royal Boulevard, Glenshaw, PA 15116 412.492.1200 www.sasd.k12.pa.us


     Eric Stennett, Ed.D.                                                                              Shannon M. Howard. I   P
     Prtncirai                                                                                                     ,,,stAnt



             December 2, 2020

             To Whom It May Concern:

                      It is with great pleasure that I write this letter of recommendation regarding the professional
             competencies and personal attributes of Mr. Robert Morss. As Robert's supervisory teacher, during his
             student teaching experience, I observed and mentored him throughout the fall semester of the 2020-2021
             school year.
                      Mr. Morss exhibits poise and confidence in the classroom. He was outstanding in the areas of
             class preparation, lesson pacing, attending to student learning needs, varying teaching methods to reach all
             learners and classroom management. Mr. Morss's computer and technological knowledge proved to be an
             enormous asset to my classes as 2020-2021 school year has been year of many challenges. Robert has
             helped our department design and implement a hybrid and remote curriculum to facilitate the needs of
             students and families as we navigate the pandemic. His knowledge of Apple products and their
             applications as well as his mastery of Microsoft products and their use as a tool in the classroom has been a
             tremendous asset during this challenging and evolving time for education. Robert has also taken part in
             planning and implementing of our departments Historical Thinking and Social Studies C3 Framework
             lessons. Robert's content knowledge has also been an asset when helping to plan and implement
             Pennsylvania's Core Standards lessons and navigating through the pandemic.
                       During his time in my class, he has made remarkable progress in the critical areas of classroom
             management and lesson design. What makes his progress stand out is that he has taught students of all
             levels. These classes consist of gifted students as well as students with special needs and learning
             disabilities. The class sizes varied from 18 to 30 students. He worked with each group and made the
             necessary adaptations and accommodations to ensure the success of each individual learner. Mr. Morss's
             desire to go above and beyond his classroom duties is demonstrated by his willingness to design lessons
             highlighting his own military experience for a 9/11 lesson and dressing as Robert Morris and recording an
             interview for the students to gain an understanding of the sacrifices made during the Revolutionary period.
             His competence, dedication, and professionalism are unquestionable. Robert's positive attitude and
             dedication to his career has been an incredible asset to my classroom during his experience.
                      Without reservation, I urge you to consider Mr. Robert Morss for a teaching position in your
             school district. He is sure to become a positive attribute to your district and the teaching profession.

                                                                               Sincere


                                                                               Thomas . Gray
                                                                               Activities Director
                                                                               Social Studies Department Chair
                                                                               Social Studies Teacher
                                                                               grayT@sasd.k12.pa. us




11111111111L........
Case 1:21-cr-00040-TNM Document 90 Filed 07/14/21 Page 23 of 26




                  Exhibit H
                  (Family Photos)
Case 1:21-cr-00040-TNM Document 90 Filed 07/14/21 Page 24 of 26
Case 1:21-cr-00040-TNM Document 90 Filed 07/14/21 Page 25 of 26
Case 1:21-cr-00040-TNM Document 90 Filed 07/14/21 Page 26 of 26
